                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

BERRY MARCUS FUSSELL,                                   )
                                                        )
                                Plaintiff,              )
                                                        )         JUDGMENT IN A
                                                        )         CIVIL CASE
v.                                                      )         CASE NO. 5:19-CT-3121-D
                                                        )
STATE OF NORTH CAROLINA, JANES                          )
EVANS, ERICA PATELOS, and RONALD                        )
HOCKETT,                                                )
                                                        )
                                Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS plaintiff's motion
to amend [D.E. 9] and DISMISSES plaintiff's complaint without prejudice [D.E. 1 ]. The court
DIRECTS the Pender County Jail to comply with Magistrate Judge Jones's order of May 1, 2019
[D.E. 5].



This Judgment Filed and Entered on July 2, 2020, and Copies To:
Berry Marcus Fussell                                    (Sent to Pender County Jail at 104 N. Walker Street
                                                        Burgaw, NC 28425 via US Mail)




DATE:                                                   PETER A. MOORE, JR., CLERK
July 2, 2020                                            (By) /s/ Nicole Sellers
                                                                  Deputy Clerk




               Case 5:19-ct-03121-D Document 11 Filed 07/02/20 Page 1 of 1
